Terry, C. J.,
delivered the opinion of the Court—Field, J., and Baldwin, J., concurring.
In this case, after the jury had retired they returned into Court and desired to be instructed: “ What would be the law if the jury believe that Chrysup entered with knowledge of defendants’ title.” The Court, in reply, said that there was no evidence to that effect, and therefore refused to instruct on the point.
This was error. It is shown by two witnesses, that on the very day of Chrysup’s entry he knew of defendants’ claim to the lots, and that he applied to one of defendants for his consent to the erection of the building, which was refused. Surely, this was sufficient evidence to authorize the jury to infer that this knowledge existed at the time of the entry.
Judgment reversed, and cause remanded.